


Exhibit 10.71

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

 

 

J

1

24

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

P00024

3. EFFECTIVE DATE

13 Nov 2008

4. REQUISITION/PURCHASE REQ. NO.

 

5. PROJECT NO. (If applicable)

 

 

 

 

6. ISSUED BY

CODE

M67854

7. ADMINISTERED BY (If other than Item 6)

CODE

S1103A

 

 

 

 

 

 

COMMANDER

 

 

DCMA

 

 

MARINE CORPS SYSTEMS COMMAND

 

ATTN: DIANNE ROBERTS

 

 

ATTN: LYNN Y. FRAZIER

2200 LESTER STREET

QUANTICO, VA 22134

(540)242-3028

 

 

2300 LAKE PARK DRIVE, SUITE 300

SMYNRA, GA 30080

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

FORCE PROTECTION INDUSTRIES, INC.

ATTN:  DAMON WALSH

9801 HIGHWAY 78, #1

LADSON, SC 29456

x

9A. AMENDMENT OF SOLICITATION NO.

 

 

 

9B. DATED (SEE ITEM 11)

 

 

x

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-C-5039

 

 

 

CODE: 45152

FACILITY CODE

 

10B. DATED (SEE ITEM 13)

27 Apr 2008

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended. 
Offers must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

 

(a) By completing Items 8 and 15 and returning     copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12.  Accounting and Appropriation Data (if required)

See Section G

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT

x

ORDER NO. IN ITEM 10A.  CHANGES CLAUSE — FAR 42.103(b)(2)

o

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

o

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

MUTUAL AGREEMENT OF BOTH PARTIES

o

D. OTHER (Specify type of modification and authority)

E.  IMPORTANT:  Contractor x is not, ¨ is required to sign this document and
return      copies to the issuing office.

 

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

This modification is being issued to add vehicles, spare parts, and training for
the GoC.

Add CLIN 0060, Qty 8, Catergory II MRAP 6X6 Vehicle for Canada. Add CLIN 0061,
Qty 26, Category II MRAP 6X6 EOD Vehicles for Canada. Add CLIN 0062, Qty 26,
Cougar EOD Storage Unit - Right Side. Add CLIN 0063, Qty 26, Cougar EOD Storage
Unit - Left Side. Add CLIN 0064, Qty 34, cougar Platt Turret/Stanag 3+ Upgrade.
Add CLIN 0065, Qty 34, Cougar AFES. Add CLIN 0066, Qty 14 Buffalo A2 Vehicles.
Add CLIN 0067, Qty 14, Buffalo Thermal Camera. Add CLIN 0068, Qty 1, cougar EOD
Spares. Add CLIN 0069, Qty 1, Buffalo A2 Spares. Add CLIN 0070, Qty 6, Cougar
EOD STTE. Add CLIN 0071, Qty 6, Buffalo A2 STTE. Add CLIN 0072, Qty 6, Cougar
EOD CONUS Operators Training. Add CLIN 0073, Qty 6, Buffalo A2 CONUS Operators
Training. Add CLIN 0074, Qty 36, Cougar Manuals/Publications. Add CLIN 0075, Qty
1, Buffalo A2 Manuals/Publications. Add CLIN 0076, Qty 24, Cougar FSR Support -
2 Yrs. Add CLIN 0077, Qty 24, Buffalo FSR Support - 2 Yrs. This modification is
issued in a NTE amount of $49,439,616.00. The actual cost ofthe CLINs included
in this modification will be settled after completion of the audit and final
negotiations.

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

DAVID HANCE, CONTRACTING OFFICER

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

 

 

 

By 

/s/ David Hance

 

11/14/08

 (Signature of person authorized to sign)

 

 

 

      (Signature of Contracting Officer)

 

 

 

STANDARD FORM 30 (Rev. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-C-5039

P00024

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION SF 1449 — CONTINUATION SHEET

 

SOLICITATION/CONTRACT FORM

The total cost of this contract was increased by $49,439,616.00 from
$23,101,975.79 to $72,541,591.79.

 

SUPPLIES OR SERVICES AND PRICES

 

CLIN 0060 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0060

 

 

 

8

 

Each

 

$[***]

 

$[***] NTE

 

 

Category II MRAP 6x6 ECP Cougar Vehicles for Canada

FFP

This vehicle is the same as the one described in CLIN 0002 of contract
M67854-07-D-

5031, Delivery Order No. 0007 in accordance with the current U.S. Military
Configuration.

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: lZ0000

RSN: 001

MILSTRIP: PCN045/8290/6001/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CS

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0061 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0061

 

 

 

26

 

Each

 

$[***]

 

$[***] NTE

 

 

Category II MRAP 6x6 EOD Cougar Vehicles for Canada

FFP

This vehicle is the same as the one described in CLIN 0002 of contract
M67854-07-D-

5031, Delivery Order No. 0007 in accordance with the current U.S. Military
Configuration.

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: lZ0000

RSN: 001

MILSTRIP: PCN045/8290/6002/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CS

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0062 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0062

 

 

 

26

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar EOD Storage Unit - Right Side

FFP

Furnish and install EOD Storage Unit, Right Side of Category II MRAP Vehicle.
Same as

M67854-07-C-5039-P00007, CLIN 0038.

 

FMS Case: CN-P-LIK
FOB: Origin
PDLI: 1Z0000 RSN: 001

MILSTRIP: PCN045/8290/6003/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CS

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0063 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0063

 

 

 

26

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar EOD Storage Unit - Left Side

FFP

Furnish and install EOD Storage Unit, Right Side of Category II MRAP Vehicle.
Same as

M67854-07-C-5039-P00007, CLIN 0037.

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 1Z0000

RSN: 001

MILSTRIP: PCN045/8290/6004/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CS

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0064 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0064

 

 

 

34

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar Platt Turret/Stanag 3+ Upgrade

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 1Z0000

RSN: 001

MILSTRIP: PCN045/8290/6005/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CS

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0065 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0065

 

 

 

34

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar Automatic Fire Extinguisher System (AFES)

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 1Z0000

RSN: 001

MILSTRIP: PCN045/8290/6006/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CX

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0066 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0066

 

 

 

14

 

Each

 

$[***]

 

$[***] NTE

 

 

Buffalo A2Vehicles for Canada

FFP

This vehicle is the same as the one described in CLIN 0131 of contract
M67854-06-C-

5162, in accordance with the current U.S. Military Configuration.

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 2Z0000

RSN: 002

MILSTRIP: PCN045/8290/6011/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CY

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0067 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0067

 

 

 

14

 

Each

 

$[***]

 

$[***] NTE

 

 

Buffalo Thermal Camera for Canada

FFP

This vehicle is the same as the one described in CLIN 0046 of contract
M67854-07-C-

5039, in accordance with the current U.S. Military Configuration.

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 2Z0000

RSN: 002

MILSTRIP: PCN045/8290/6012/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN CZ

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0068 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0068

 

 

 

1

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar EOD Spare Parts List for Canada. List to be defined on future

modification once identified by the GoC.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 3Z0000

RSN: 003

MILSTRIP: PCN044/8290/6001/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DA

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0069 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0069

 

 

 

1

 

Lot

 

$[***]

 

$[***] NTE

 

 

Buffalo A2 Spare Parts List for Canada. List to be defined on future
modification

once identified by the GoC.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 3Z0000

RSN: 003

MILSTRIP: PCN044/8290/6002/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DB

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0070 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0070

 

 

 

6

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar EOD STTE for Canada. List to be defined on future modification once

identified by the GoC. Reference CLIN 0023 of M67854-07-C-5162-P00007.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 3Z0000

RSN: 003

MILSTRIP: PCN044/8290/6003/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DC

CIN:

 

 

 

 

 

 

 

$[***] NTE

 

5

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0071 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0071

 

 

 

6

 

Each

 

$[***]

 

$[***] NTE

 

 

Buffalo A2 STTE for Canada. List to be defined on future modification once

identified by the GoC. Reference CLIN 0023 of M67854-07-C-5162-P00007.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 3Z0000

RSN:003

MILSTRIP: PCN044/8290/6004/0LIK

REQUISITION NUMBER: M6785409RCF013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DD              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0072 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0072

 

 

 

6

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar EOD CONUS OPNET Training

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 4Z0000

RSN: 004

MILSTRIP: PCN045/8290/8001/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DE              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0073 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0073

 

 

 

6

 

Each

 

$[***]

 

$[***] NTE

 

 

Buffalo A2 CONUS OPNET Training

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 4Z0000

RSN: 004

MILSTRIP: PCN045/8290/8002/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DF              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0074 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0074

 

 

 

36

 

Each

 

$[***]

 

$[***] NTE

 

 

Cougar Manuals/Publications. Same manuals as per CLIN 0132 from M67854-

06-C-5162, P00026.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 5Z0000

RSN: 005

MILSTRIP: PCN044/8290/6011/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DG              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0075 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0075

 

 

 

1

 

Lot

 

$[***]

 

$[***] NTE

 

 

Buffalo A2 Manuals/Publications. Manuals/Publications are being developed by

FPII. Operator’s Manual: 16 hard copies; one (1) delivered with each vehicle

plus two (2) provided to the GoC. Maintenance Manual: one (1) soft copy with

copy rights to print a determined number of copies. Parts Manual: one (1) soft

copy with copy rights to print a determined number of copies. COTS Manuals:

one(1) electronic copy with copy rights to print a determined number of copies.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 5Z0000

RSN: 005

MILSTRIP: PCN044/8290/6012/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DH              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0076 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0076

 

 

 

24

 

Each

 

$[***]

 

$[***] NTE

 

 

CAT II MRAP FSR Support.

One (1) Field Service Representative Support for CAT II MRAP Vehicle

(Reference CLIN 0007AA). FSR is responsible for the repair and maintenance of

the vehicles, to ensure they are maintained in an operational readiness status
for

one (1) year in a war zone. In addition, FSRs will monitor and track usage of

spares for follow-on support requirements. An optional one (1) of FSR support

may be required of FSR support and such additional support if deemed necessary

will be exercised through an amendment to the contract. The Canadian Ministry

of Defense is responsible for providing housing, sustenance, security, and

workspace sufficient for maintenance and repairs.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 6Z0000

RSN: 006

MILSTRIP: PCN044/8290/6031/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DI              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

CLIN 0077 is added as follows:

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0077

 

 

 

24

 

Each

 

$[***]

 

$[***] NTE

 

 

Buffalo FSR Support.

One (1) Field Service Representative Support for CAT II MRAP Vehicle

(Reference CLIN 0007AB). FSR is responsible for the repair and maintenance of

the vehicles, to ensure they are maintained in an operational readiness status
for

one (1) year in a war zone. In addition, FSRs will monitor and track usage of

spares for follow-on support requirements. An optional one (1) of FSR support

may be required of FSR support and such additional support if deemed necessary

will be exercised through an amendment to the contract. The Canadian Ministry

of Defense is responsible for providing housing, sustenance, security, and

workspace sufficient for maintenance and repairs.

FFP

 

FMS Case: CN-P-LIK

FOB: Origin

PDLI: 6Z0000

RSN: 006

MILSTRIP: PCN044/8290/6032/0LIK

REQUISITION NUMBER: M6785409RCF0013

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$[***] NTE

 

ACRN DJ              CIN:

 

 

 

 

 

 

 

$[***] NTE

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for CLIN 0060 thru 0077:

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0060

 

Origin

 

Government

 

Origin

 

Government

0061

 

Origin

 

Government

 

Origin

 

Government

0062

 

Origin

 

Government

 

Origin

 

Government

0063

 

Origin

 

Government

 

Origin

 

Government

0064

 

Origin

 

Government

 

Origin

 

Government

0065

 

Origin

 

Government

 

Origin

 

Government

0066

 

Origin

 

Government

 

Origin

 

Government

0067

 

Origin

 

Government

 

Origin

 

Government

0068

 

Origin

 

Government

 

Origin

 

Government

0069

 

Origin

 

Government

 

Origin

 

Government

0070

 

Origin

 

Government

 

Origin

 

Government

0071

 

Origin

 

Government

 

Origin

 

Government

0072

 

Origin

 

Government

 

Origin

 

Government

0073

 

Origin

 

Government

 

Origin

 

Government

0074

 

Origin

 

Government

 

Origin

 

Government

0075

 

Origin

 

Government

 

Origin

 

Government

0076

 

Origin

 

Government

 

Origin

 

Government

0077

 

Origin

 

Government

 

Origin

 

Government

 

SECTION C - DESCRIPTIONS AND SPECIFICATIONS

 

The following have been added by full text:

FSRS IN AFGHANISTAN AND IRAQ

MRAP FIELD SERVICE REPRESENTATIVE (FSR) SOW ADDENDUM

 

AI 22.1 Prohibition Against Human Trafficking, Inhumane Living Conditions, and
Withholding of Employee Passports: The following mandatory requirement applies
to all contracts with performance in Iraq and Afghanistan:

 

Prohibition Against Human Trafficking, Inhumane Living Conditions, and
Withholding of Employee Passports (5 Nov 07): All contractors (“contractors”
herein below includes subcontractors at all tiers) are reminded of the
prohibition contained in Title 18, United States Code, Section 1592, against
knowingly destroying, concealing, removing, confiscating, or possessing any
actual or purported passport or other immigration document, or any other actual
or purported government identification document, of another person, to prevent
or restrict or to attempt to prevent or restrict, without lawful authority, the
person’s liberty to move or travel, in order to maintain the labor or services
of that person, when the person is or has been a victim of a severe form of
trafficking in persons.

 

Contractors are also required to comply with the following provisions:

 

1) Contractors shall only hold employee passports and other identification
documents discussed above for the shortest period of time reasonable for
administrative processing purposes.

2) Contractors shall provide all employees with a signed copy of their
employment contract, in English as well as the employee’s native language that
defines the terms of their employment/compensation.

3) Contractors shall not utilize unlicensed recruiting firms, or firms that
charge illegal recruiting fees.

4) Contractors shall be required to provide adequate living conditions
(sanitation, health, safety, living space) for their employees. Fifty square
feet (50 sf) is the minimum acceptable square footage of personal living space
per employee. Upon contractor’s written request, contracting officers may grant
a waiver in writing in cases where the existing square footage is

 

9

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

within 20% of the minimum, and the overall conditions are determined by the
contracting officer to be acceptable. A copy of the waiver approval shall be
maintained at the respective life support area.

 

5) Contractors shall incorporate checks of life support areas to ensure
compliance with the requirements of this Trafficking in Persons Prohibition into
their Quality Control program, which will be reviewed within the Government’s
Quality Assurance process.

 

6) Contractors shall comply with international laws regarding transit/exit/entry
procedures, and the requirements for work visas. Contractors shall follow all
Host Country entry and exit requirements.

 

Contractors have an affirmative duty to advise the Contracting Officer if they
learn of their employees violating the human trafficking and inhumane living
conditions provisions contained herein. Contractors are advised that contracting
officers and/or their representatives will conduct random checks to ensure
contractors and subcontractors at all tiers are adhering to the law on human
trafficking, humane living conditions and withholding of passports.

 

The contractor agrees to incorporate the substance of this clause, including
this paragraph, in all subcontracts under his contract.

 

AI 25.2 Fitness for Duty and Limits on Medical/Dental Care in Iraq and
Afghanistan: The following clause is mandatory for all contracts with
performance in Iraq or Afghanistan. When DFARS 252.225-7040 is included, this
mandatory language supplements paragraph (c)(2):

 

Fitness for Duty and Limits on Medical/Dental Care in Iraq and Afghanistan (5
Nov 07): The contractor shall perform the requirements of this contract
notwithstanding the fitness for duty of deployed employees, the provisions for
care offered under this section, and redeployment of individuals determined to
be unfit. The contractor bears the responsibility for ensuring all employees are
aware of the conditions and medical treatment available at the performance. The
contractor shall include this information and requirement in all subcontracts
with performance in the theater of operations.

 

The contractor shall not deploy an individual with any ofthe following
conditions unless approved by the appropriate CENTCOM Service Component (ie.
ARCENT, CENTAF, etc.) Surgeon: Conditions which prevent the wear of personal
protective equipment, including protective mask, ballistic helmet, body armor,
and chemical/biological protective garments; conditions which prohibit required
theater immunizations or medications; conditions or current medical treatment or
medications that contraindicate or preclude the use of chemical and biological
protectives and antidotes; diabetes mellitus, Type I or II, on pharmacological
therapy; symptomatic coronary artery disease, or with myocardial infarction
within one year prior to deployment, or within six months of coronary artery
bypass graft, coronary artery angioplasty, or stenting; morbid obesity (BMI >/=
40); dysrhythmias or arrhythmias, either symptomatic or requiring medical or
electrophysiologic control; uncontrolled hypertension, current heart failure, or
automatic implantable defibrillator; therapeutic anticoagulation; malignancy,
newly diagnosed or under current treatment, or recently diagnosed/treated and
requiring frequent subspecialist surveillance, examination, and/or laboratory
testing; dental or oral conditions requiring or likely to require urgent dental
care within six months’ time, active orthodontic care, conditions requiring
prosthodontic care, conditions with immediate restorative dentistry needs,
conditions with a current requirement for oral-maxillofacial surgery; new onset
< 1 year)) seizure disorder, or seizure within one year prior to deployment;
history of heat stroke; Meniere’s Disease or other vertiginous/motion sickness
disorder, unless well controlled on medications available in theater; recurrent
syncope, ataxias, new diagnosis < l year) of mood disorder, thought disorder,
anxiety, somotoform, or dissociative disorder, or personality disorder with mood
or thought manifestations; unrepaired hernia; tracheostomy or aphonia;
renalithiasis, current; active tuberculosis; pregnancy; unclosed surgical
defect, such as external fixeter placement; requirement for medical devices
using AC power; HIV antibody positivity; psychotic and bipolar disorders.
(Reference: Mod 8 to USCENTCOM Individual Protection and Individual/Unit
Deployment Policy, PPG-Tab A: Amplification of the Minimal Standards of Fitness
for Deployment to the CENTCOM AOR).

 

In accordance with military directives (DoDI 3020.41, DoDI 6000.11, CFC FRAGO
09-1038, DoD PGI 225.74), resuscitative care, stabilization, hospitalization at
Level III (emergency) military treatment facilities and assistance with patient
movement in emergencies where loss of life, limb or eyesight could occur will be
provided. Hospitalization will be limited to emergency stabilization and
short-term medical treatment with an emphasis on return to duty or placement in
the patient movement system. Subject to availability at the time of need, a
medical treatment facility may provide reimbursable treatment for emergency
medical or dental care such as broken bones, lacerations, broken teeth or lost
fillings.

 

Routine and primary medical care is not authorized. Pharmaceutical services are
not authorized for routine or known prescription drug needs of the individual.
Routine dental care, examinations and cleanings are not authorized.

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Notwithstanding any other provision of the contract, the contractor shall be
liable for any and all medically related services or transportation rendered. In
accordance with OUSD(C) Memorandum dated January 4, 2007, the following
reimbursement rates will be charged for services at all DoD deployed medical
facilities. These rates are in effect until changed by DoD direction.

 

Inpatient daily rate: $1,918.00. Date of discharge is not billed unless the
patient is admitted to the hospital and discharged the same day.

 

Outpatient visit rate: $184.00. This includes diagnostic imaging,
laboratory/pathology, and pharmacy provided at the medical facility.

 

AI 25.4 Quarterly Contractor Census Reporting. The following mandatory language
in the Statement of Work applies to all contracts with contract employees
performing in Iraq and Afghanistan:

 

Quarterly Contractor Census Reporting (12 Nov 07). The prime contractor will
report upon contract award and then quarterly thereafter, not later than
January, 1 April, 1 July and 1 October, to JCCI.J2J5J7@pco-iraq.net for Iraq and
to BGRMPARC-A@swa.army.mil for Afghanistan the following information for the
prime contract and all subcontracts under this contract:

 

(1) The total number of contract employees performing on the contract who
receive any support benefits, including but not limited to billeting, food, use
of exchanges, laundry by host nation, US Nationals, and Third Country Nationals;

 

(2) The total number of prime contract employees performing on the contract by
host nation, US Nationals, and Third Country National;

 

(3) The total number of subcontractor employees performing on the contract by
subcontractor, host nation, US Nationals, and Third Country National;

 

(4) The company names and contact information of its subcontractors at all
tiers; and

 

(5) The name of all company POCs who are responsible for entering and updating
employee data in the Synchronized Predeployment & Operational Tracker (SPOT) IAW
DFAR 252.225-7040 DOD class deviation 2007-00004 or DFAR DOD class deviation
2007-00010.

 

The following clause is added to the contract:

 

C.6.3.11 IRAQ SOCIOECONOMIC PROGRAM (5 Nov 07)

 

The Contractor shall maximize the employment, training, and transfer of
knowledge, skills and abilities to the Iraqi workforce. The Contractor shall
maximize utilization of Iraqi subcontractors and businesses. The offeror shall
maximize utilization of material of Iraqi manufacture.

 

Iraqi First Program Definitions:

 

Employment means the total number of Iraqi citizens proposed by the offeror for
the contract effort, and the total number of Iraqi citizens proposed for the
contract effort by each subcontractor, to be directly employed, full or part
time, during the life of the contract.

 

An “Iraqi” company (or subsidiary company) has a principal place of business
located within Iraq and the majority shareholder is an Iraqi citizen.

 

An Iraqi citizen or employee is an individual whose ordinary residence is in
Iraq and holds an Iraq-issued passport or Iraq residency papers.

 

Materiel of Iraqi manufacture includes all items where significant value is
added, or a change of form, fit, and function, leading to the final form of the
procured end item takes place, within the country of Iraq.

 

The contractor’s efforts to encourage the Iraqi First program will be considered
by the government in performance evaluations.

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION F: DELIVERIES OR PERFORMANCE

 

The following delivery schedule has been established:

 

The following Delivery Schedule item for CLIN 0060 has been added:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-NOV-2008

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0061 has been added:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-JAN-2009

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

28-FEB-2009

 

16

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAR-2009

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0062 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-JAN-2009

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28-FEB-2009

 

16

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAR-2009

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0063 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

31-JAN-2009

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

28-FEB-2009

 

16

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAR-2009

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0064 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-NOV-2008

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28-FEB-2009

 

16

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAR-2009

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-JAN-2009

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0065 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-NOV-2008

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

28-FEB-2009

 

16

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAR-2009

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-JAN-2009

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule item for CLIN 0066 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-APR-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAY-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

30-JUN-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-JUL-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015

FOB: Origin

 

 

31-AUG-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

30-SEP-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-OCT-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule item for CLIN 0067 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-APR-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAY-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

30-JUN-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-JUL-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-AUG-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

30-SEP-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-OCT-09

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule item for CLIN 0068 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-NOV-2008

 

1

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for SUBCLIN 0069 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-APR-2009

 

1

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0070 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

02-JAN-2009

 

6

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for SUBCLIN 0071 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-APR-2009

 

6

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

17

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule item for CLIN 0072 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

12-16 JAN 2009

 

6

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0073 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

TBD

 

6

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0074 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-NOV-2008

 

10

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-JAN-2009

 

2

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

28-FEB-2009

 

16

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

31-MAR-2009

 

8

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

18

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule item for CLIN 0075 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

30-APR-09

 

1

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for CLIN 0076 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

1-DEC-08 TO
1-DEC-10

 

24

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

The following Delivery Schedule item for SUBCLIN 0077 has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

1-MAY-09 TO
1-MAY-11

 

24

 

FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $49,439,616.00 from $23,101,975.79 to $72,541,591.79.

 

CLIN 0060:

Funding on CLIN 0060 is initiated as follows:

 

ACRN:CS

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 001 0LIK

 

Increase:  $[***]

 

Total:  $[***]

 

19

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0061:

Funding on CLIN 0061 is initiated as follows:

 

ACRN: CT

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 002 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0062:

Funding on CLIN 0062 is initiated as follows:

 

ACRN: CU

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 003 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0063:

Funding on CLIN 0063 is initiated as follows:

 

ACRN: CV

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 004 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0064:

Funding on CLIN 0064 is initiated as follows:

 

ACRN: CW

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 005 0LIK

 

Increase: $[***]

 

Total: $[***]

 

20

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0065:

Funding on CLIN 0065 is initiated as follows:

 

ACRN: CX

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 006 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0066:

Funding on CLIN 0066 is initiated as follows:

 

ACRN: CY

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 011 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0067:

Funding on CLIN 0067 is initiated as follows:

 

ACRN: CZ

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82906 012 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0068:

Funding on CLIN 0068 is initiated as follows:

 

ACRN: DA

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 001 0LIK

 

Increase: $[***]

 

Total: $[***]

 

21

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0069:

Funding on CLIN 0069 is initiated as follows:

 

ACRN: DB

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 002 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0070:

Funding on CLIN 0070 is initiated as follows:

 

ACRN: DC

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 003 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0071:

Funding on CLIN 0071 is initiated as follows:

 

ACRN: DD

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 004 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0072:

Funding on CLIN 0072 is initiated as follows:

 

ACRN: DE

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82908 001 0LIK

 

Increase: $[***]

 

Total: $[***]

 

22

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0073:

Funding on CLIN 0073 is initiated as follows:

 

ACRN: DF

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN045 82908 002 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0074:

Funding on CLIN 0074 is initiated as follows:

 

ACRN: DG

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 011 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0075:

Funding on CLIN 0075 is initiated as follows:

 

ACRN: DH

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 012 0LIK

 

Increase: $[***]

 

Total: $[***]

 

CLIN 0076:

Funding on CLIN 0076 is initiated as follows:

 

ACRN: DI

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 031 0LIK

 

Increase: $[***]

 

Total: $[***]

 

23

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CLIN 0077:

Funding on CLIN 0077 is initiated as follows:

 

ACRN: DJ

 

CIN: 000000000000000000000000000000

 

Acctng Data: 97-11X8242 2886 000 74862 0 065916 2D PCN044 82906 032 0LIK

 

Increase: $[***]

 

Total: $[***]

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

The following have been added by reference:

 

52.251-1

 

Government Supply Sources

 

APR 1984

 

The following have been added by full text:

 

CONTRACTOR FURNISHED MATERIEL

 

CONTRACTOR FURNISHED MATERIEL (CFM).

 

The contractor is authorized IAW FAR clause 52.251-1 to use DLA as a Source of
Supply (SOS) via use of Contractor Furnished Materiel (CFM) Department of
Defense Activity Address Code (DODAAC). Authorization enables contractor or
authorized subcontractor to use DLA as first source of supply for DLA managed
items in support of the contract. Any acquisition from DLA will be a direct
transaction between the contractor and DLA. Use of DLA as a SOS will not relieve
the contractor of performance under the terms of this contract. DLA will assist
USMC CO and contractor and sub-contractors in coordination of required TAC
information to build DODAACs to insure proper invoicing and payment.

 

SPECIAL CONTRACT REQUIREMENTS

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

The following special contract requirement is added to the contract:

 

H8                                AI 25.3 COMPLIANCE WITH LAWS AND REGULATIONS.

 

The Contractor shall comply with, and shall ensure that its personnel and its
subcontractors and subcontractor personnel at all tiers obey all existing and
future U.S. and Host Nation laws, Federal or DoD regulations, and Central
Command orders and directives applicable to personnel in Iraq and Afghanistan,
including but not limited to USCENTCOM, Multi-National Force and Multi-National
Corps fragmentary orders, instructions and directives.

 

Contractor employees performing in the USCENTCOM Area of Operations are under
the jurisdiction of the Uniform Code of Military Justice (UCMJ). Under the UCMJ,
U.S. commanders may discipline contractor employees for criminal offenses.
Contractors shall advise the Contracting Officer if they suspect an employee has
committed an offense. Contractors shall not permit an employee suspected of a
serious offense or violating the Rules for the Use of Force to depart Iraq or
Afghanistan without approval from the senior U.S. commander in the country.

 

(End)

 

24

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION I - CONTRACT CLAUSES

 

The following have been added by reference:

 

252.211-7003

Item Identification and Valuation

JUN 2005

252.246-7000

Material Inspection And Receiving Report

JAN 2008

 

The following have been added by full text:

 

252.217-7027

CONTRACT DEFINITIZATION (OCT 1998)

 

 

(a) A firm fixed price contract modification is contemplated. The Contractor
agrees to begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a detailed fixed price proposal
and cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows (insert target
date for definitization of the contract action and dates for submission of
proposal, beginning of negotiations, and, if appropriate, submission of the
make-or-buy and subcontracting plans and cost or pricing data).

 

Submission of detailed proposal:

January 1, 2009

Audit of proposal by DCAA:

February 14,2009

Technical evaluation received:

February 14, 2009

Negotiations completed:

April 1, 2009

Contract Modification Definitized:

May 1, 2009

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by--

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(l) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive contract modification resulting from this undefinitized
contract action will include a negotiated firm fixed price in no event to exceed
$49,439,616.00.

 

25

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following have been modified:

 

52.216-24                                               LIMITATION OF GOVERNMENT
LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $24,719,808.00 dollars.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $24,719,808.00 dollars.

 

(End of clause)

 

26

--------------------------------------------------------------------------------
